This action was commenced December 31, 1915, before the defendant Meahl had actually entered upon the discharge of his duties as county clerk. He had been duly elected to that office at the general election in November, 1915, and had taken his official oath of office and filed his bond. The complaint alleges in substance that he publicly stated that he would, immediately upon entering upon the discharge of the duties of his office, appoint new special deputy county clerks in place of those then in office without obeying the Civil Service Law or the rules and regulations of the state civil service commission, and it further alleged that such appointments would be illegal, and that by such illegal acts the property of the taxpayers would be wrongfully diverted and wasted. The threatened acts of the defendant Meahl were immediately connected with the discharge of his *Page 280 
duties as county clerk, and so imminent that the action should be sustained as within the fair construction of the Taxpayers' Acts. The purpose of the acts is to prevent illegal action, and they assume that action will be taken before the illegal acts are consummated.
The threatened acts of the defendant Meahl were not to be performed in his capacity as a state officer. (Olmsted v.Meahl, 219 N.Y. 270, handed down herewith.)
The order should be affirmed, with costs, and the question certified answered in the affirmative.
HISCOCK, CUDDEBACK, HOGAN, CARDOZO and POUND, JJ., concur; WILLARD BARTLETT, Ch. J., absent.
Order affirmed.